 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KATIE WAY, JOHN WAY, and EDDY                   No. 2:16-cv-02244-TLN-KJN
      WAY,
12
                        Plaintiffs,
13                                                    ORDER GRANTING DEFENDANTS’
             v.                                       UNOPPOSED MOTIONS TO DISMISS
14
      JPMORGAN CHASE BANK, N.A.;
15    CALIBER HOME LOANS, INC.; U.S.
      BANK, N.A., AS TRUSTEE FOR LSF9
16    MASTER PARTICIPATION TRUST;
      MTC FINANCIAL INC. doing business as
17    TRUSTEE CORPS,
18                      Defendants.
19

20          This matter is before the Court on the motion to dismiss filed by Defendant MTC

21   Financial Inc. (ECF No. 60), as well as on the separate motion to dismiss filed by Defendants

22   U.S. Bank, N.A. and Caliber Home Loans, Inc. (ECF No. 61). Plaintiffs Katie Way, John Way,

23   and Eddy Way (collectively, “Plaintiffs”) do not oppose the motions. (ECF No. 69.)

24   Accordingly, the motions to dismiss (ECF No. 60; ECF No. 61) are GRANTED.

25   ///

26   ///

27   ///

28   ///

                                                      1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          The operative complaint in this action is Plaintiffs’ Second Amended Complaint, filed on

 3   June 6, 2018. (ECF No. 58.) Plaintiffs bring claims for breach of contract, intentional infliction

 4   of emotional distress, negligence, violations of section 2923.55 of California’s Civil Code, and

 5   violations of section 17200 of California’s Business and Professions Code, all arising out of a

 6   bungled home loan modification from 2010. (ECF No. 58 at 1, 3.) Defendants MTC Financial,

 7   Inc.; U.S. Bank, N.A.; and Caliber Home Loans, Inc. (collectively, “Defendants”) filed motions

 8   requesting that the Court dismiss the Second Amended Complaint without leave to amend. (ECF

 9   No. 60 at 2; ECF No. 61 at 2.) Defendant JPMorgan Chase Bank, N.A. answered the Second

10   Amended Complaint on July 20, 2018. (ECF No. 66.)

11          On July 31, 2018, following the issuance of an Order to Show Cause (ECF No. 65) that

12   went unacknowledged, the Court sanctioned Plaintiffs $250 for failing to file an opposition or a

13   statement of non-opposition to Defendants’ motions to dismiss (ECF No. 68). Plaintiffs

14   thereafter filed a Declaration of Non-Opposition, stating that “Plaintiffs do not oppose the

15   Motions to Dismiss the Second Amended Complaint filed by Defendants.” (ECF No. 69 at 2.)

16          II.     STANDARD OF LAW

17          A district court may properly dismiss a complaint on the basis that the plaintiff expresses

18   no opposition to dismissal. See Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (dismissing

19   complaint pursuant to local rule where plaintiff failed to file opposition to motion to dismiss);

20   Sidorov ex rel. Natalya v. Transamerica Life Ins. Co., No. 2:17-CV-00002-KJM-DB, 2017 WL
21   2911676, at *2 (E.D. Cal. July 7, 2017) (“Although a court may not grant a motion for summary

22   judgment simply because there is no opposition, the Ninth Circuit has repeatedly affirmed district

23   courts that have dismissed a complaint on that basis.” (citing Henry v. Gill Indus., Inc., 983 F.2d

24   943, 950 (9th Cir. 1993); Ghazali, 46 F.3d at 54; United States v. Warren, 601 F.2d 471, 473 (9th

25   Cir. 1979))). The Local Rules of the United States District Court for the Eastern District of

26   California contemplate that unopposed motions may be summarily granted. See L.R. 230(c) (“A
27   responding party who has no opposition to the granting of the motion shall serve and file a

28   statement to that effect, specifically designating the motion in question.”).

                                                        2
 1            III.     ANALYSIS

 2            Plaintiffs expressly consent to dismissal of their Second Amended Complaint as to

 3   Defendants without leave to amend. (ECF No. 69.) Based on this express consent and on the

 4   Court’s authority to summarily grant unopposed motions to dismiss, see Ghazali, 46 F.3d at 54,

 5   Plaintiffs’ motions to dismiss (ECF No. 60; ECF No. 61) are hereby GRANTED without leave to

 6   amend.

 7            IV.      DISPOSITION

 8            Defendants MTC Financial Inc.; U.S. Bank, N.A.; and Caliber Home Loans, Inc. are

 9   dismissed from this action. Defendant JPMorgan Chase Bank, N.A., however, has answered the

10   Second Amended Complaint (see ECF No. 66) and therefore remains an active named defendant

11   in this matter.

12            IT IS SO ORDERED.

13   Dated: March 28, 2019

14

15

16                                      Troy L. Nunley
                                        United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
